Appeals from an order of the Supreme Court, Erie County (John P Lane, J.), entered October 3, 2006. The order denied the motions of defendants ECR International, Corp., formerly known as Dunkirk Radiator Corp., and Weil-McLain, a division of The Marley Company, for summary judgment dismissing the amended complaint against them.
Now, upon the stipulation of discontinuance of action signed *1341by the attorneys for defendant Weil-McLain, a division of The Harley Company, and plaintiff on April 23, 2007, and filed in the Erie County Clerk’s Office on May 23, 2007, and upon reading and filing the stipulation withdrawing appeal signed by the attorneys for defendant ECR International Corp., formerly known as Dunkirk Radiator Corp., and plaintiff on June 4, 2007,
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs upon stipulations. Present—Gorski, J.P, Smith, Centra, Fahey and Pine, JJ.